Citation Nr: 9903863	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
myofascial pain syndrome of the low back, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from July 1981 to June 1995.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned a 10 percent disability rating for myofascial pain 
syndrome of the low back but found the veteran's claims for 
service connection for chronic chest pain, residuals of a 
left ankle injury and neck stiffness to be not well grounded.  
The veteran filed a timely notice of disagreement as to all 
of his claims, except for chronic chest pain, and was issued 
a statement of the case in January 1997.  The RO received his 
substantive appeal in February 1997, at which time the 
veteran withdrew his appeal as to the neck stiffness claim.  
The veteran thereafter canceled his scheduled July 1997 
hearing before the local Hearing Officer.

The veteran's claim for service connection for residuals of a 
left ankle injury is the subject of the REMAND portion of 
this decision.


FINDING OF FACT

The veteran's low back disability, as shown by recent VA 
examination, is manifested slight limitation of motion 
productive of myofascial pain and muscle spasm on extreme 
forward bending, but without loss of lateral motion of the 
spine.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for myofascial pain syndrome of the low back are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for myofascial pain syndrome of the 
low back is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

According to the applicable criteria, slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  38 C.F.R. Part 4, Code 5292 
(1998).

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. Part 4, Code 5295 (1998).

The words "slight" and "moderate" are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The veteran's August 1995 
VA examination report shows, in pertinent part, that he had 
no history of operative intervention or injury to his back.  
Examination of the veteran revealed that there were no fixed 
deformities or postural abnormalities.  However, the 
musculature of the back showed spasm in the lower lumbar 
region.  There was also tenderness over the paralumbar area.  
Neurological examination was normal.  Range of motion testing 
showed greater than 90 degrees of forward flexion with slight 
pain, 45 degrees of backward extension and 45 degrees of 
rotation.  The examiner noted that the veteran had pain with 
flexion only.  X-rays of the lumbar spine were noted to be 
normal.  The diagnosis was myofascial pain syndrome.

After a review of the record, the Board finds that a 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent for myofascial pain 
syndrome of the low back.  As previously noted, a 20 percent 
disability evaluation would require moderate limitation of 
motion (38 C.F.R. Part 4, Code 5292), or muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position (38 C.F.R. Part 4, Code 5295).  
Such has not been demonstrated in the instant case.  While 
the veteran complained of slight pain on motion, the August 
1995 VA examination report reflected that he could forward 
flex to 90 degrees.  This does not suggest such limitation of 
motion as to require a higher disability evaluation.  
Moreover, the examination report showed that the veteran had 
45 degrees of motion in all other facets and complained pain 
on forward flexion only.  Although the musculature of the 
back showed spasm in the lower lumbar region, it was without 
loss of lateral motion.  Thus, the objective examination 
findings of record do not support a finding of entitlement to 
a 20 percent disability evaluation.

The veteran's complaints of pain in his low back do not 
warrant an increased rating above the now assigned 10 percent 
schedular level under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
"additional" range-of-motion loss in the low back due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  Indeed, although it 
was noted on the recent 1995 VA examination that the veteran 
had pain during flexion only and tenderness over the 
paralumbar area, the Board notes that such findings supported 
the initial grant of a 10 percent disability evaluation for 
characteristic pain on motion under Diagnostic Code 5295, as 
detailed above.  Thus, it cannot be said that the veteran has 
"additional" range-of-motion loss under 38 C.F.R. § 4.40 
because the schedular criteria as applied to the facts in 
this case encompasses an increased level of impairment due in 
significant part to painful motion.  Thus, to award increased 
compensation for these symptoms would in effect violate the 
anti-pyramiding provisions under 38 C.F.R. § 4.14 (1998).  
With respect to weakness and incoordination, the 1995 
examination report shows that the veteran had a normal 
neurological evaluation.  Moreover, the balance of the 
medical evidence in this case is negative for findings 
showing weakness and incoordination associated with the 
veteran's low back problem.  Accordingly, the Board finds 
that a preponderance of the evidence is against a finding of 
"additional functional loss" in the veteran's low back.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath, supra.  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned 10 percent rating for the veteran's low 
back disability adequately reflects the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome that has been related to the 
veteran's service-connected low back disorder, his disability 
is not entitled to a higher rating pursuant to Diagnostic 
Code 5293.  Neurologically, the veteran was essentially 
normal at the time of the 1995 examination.  Thus, a higher 
rating under Code 5293 would not otherwise be in order in any 
case.  Moreover, higher ratings (above 10 percent) are not in 
order pursuant to the other schedular criteria as there is no 
medical evidence whatsoever showing that his low back 
disorder involves residuals of a fractured vertebra (Code 
5285); complete bony fixation (ankylosis) of the spine, 
either in a favorable or unfavorable angle (Code 5286); or 
favorable or unfavorable ankylosis of the lumbar spine (Code 
5289) or moderate overall limitation of the lumbar spine 
(Code 5292), as it was noted on the recent VA examination of 
August 1995 that the veteran could forward flex to 90 
degrees.

The veteran's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1995 VA examination are 
consistent with the veteran's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, his views 
as to the etiology of his pain complaints and/or the extent 
of functional impairment in his back are specifically 
outweighed by the medical evidence of record cited above.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).
ORDER

An increased disability rating for myofascial pain syndrome 
of the low back is denied.


REMAND

Service medical records (SMRs) pertaining to the veteran's 
period of service from November 1976 to November 1979 do not 
mention the presence of a chronic left ankle disability or 
injury.

A review of those SMRs pertaining to the veteran's periods of 
service between July 1981 and September 1995 show that he had 
a normal clinical evaluation of the lower extremities on re-
enlistment examination in June 1981.  In July 1986, however, 
the veteran was treated with complaints of having turned his 
left ankle outward after stepping into a pothole while 
running.  Examination at that time revealed a Grade II sprain 
of the left ankle.  X-rays of the left ankle revealed that 
there was soft tissue swelling present, but there was no 
evidence of fracture.  The veteran's ankle was thereafter 
placed in a splint.  An August 1986 treatment record reveals 
that the veteran still had mild swelling with no 
discoloration, and limited range of motion (ROM).  There was 
tenderness on the anterior surface of the left lateral 
malleolar process.  There was no erythema, inflammation or 
edema.  The joint was noted to be stable.  The assessment was 
residual effects of an ankle sprain.  The veteran was 
instructed to undergo 30 days of special physical therapy at 
the gym, and to take aspirin (ASA) as the occasion requires 
(PRN).  On February 5, 1995, the veteran was seen with a 6-
month history of left ankle injury.  He reported that he had 
a loss of strength in the left ankle with a sense of pulling 
sensation; he was, however, able to do normal activities.  
Examination of the veteran revealed that he had full range of 
motion (FROM), with no drawers, redness, deformity or signs 
of trauma.  However, there was blanching and slight 
tenderness to palpation (TTP) of the left ankle with normal 
gait.  Pulses, senses and strength were intact.  There was no 
swelling of the right ankle.  The assessment was deferred.  
On February 16, 1995, he was afforded medical examination for 
retirement purposes.  He had a normal clinical evaluation of 
the lower extremities, but the examiner noted that he wore a 
left ankle brace.  The veteran retired from active duty 
service on June 30, 1995.

In conjunction with his present claims, the veteran was 
afforded VA examination on August 26, 1995.  On evaluation of 
his claimed left ankle problems, it was noted that the left 
foot was neurovascularly intact.  The veteran had a palpable 
dorsalis pedes and posterior tibial pulses.  He had active 
dorsiflexion, plantar flexion, inversion and eversion.  
Manual muscle testing was noted to be 5/5 and was symmetric 
to the opposite side.  The veteran was mildly tender to 
palpation over the anterior talar fibular ligament, but did 
no have any drawer or evidence of significant laxity.  X-rays 
were reviewed and showed no significant bony abnormalities.  
There were no degenerative changes, and the talus was well 
aligned in the mortise.  The diagnosis was probable chronic 
lateral ligamentous strain of the left ankle.  The examiner 
noted that this did not appear to be inhibiting the veteran, 
in any means, in performing his job or daily activities.

After reviewing the record, it is found that the VA 
examination conducted in August 1995 does not provide an 
adequate basis upon which to determine entitlement to the 
requested benefit.  Although the veteran's SMRs show that he 
was seen with complaints of pain due to left ankle in 
February 1995 and was thereafter diagnosed with probable 
chronic lateral ligamentous strain thereof, the August 1995 
VA examiner provided no opinion as to whether the currently 
diagnosed disorder is consistent with the reported in-service 
injury and subsequently reported symptoms.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed left ankle 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for VA orthopedic examination 
in order to determine the current nature 
and extent of his claimed left ankle 
disability.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner. The examiner must provide a 
thorough description of the veteran's 
left ankle disability, if any, including 
complete ranges of motion studies.  The 
examination report should reconcile the 
veteran's subjective complaints of left 
ankle pain with the objective findings on 
examination.  The examiner should also 
correlate the findings and state, to a 
reasonable degree of medical certainty, 
whether any currently diagnosed left 
ankle disability is etiologically related 
to and consistent with the in-service 
injury and the reported post-service 
symptoms.  The examination report should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for residuals of a left ankle injury.

5.  If this determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

